Exhibit 99.1 Prestige Brands Holdings, Inc. Reports Second Quarter & Six Months Fiscal 2008 Results Irvington, NY, November 8, 2007—Prestige Brands Holdings, Inc. (NYSE-PBH) today announced results for the second quarter and first half of fiscal year 2008, which ended on September 30, 2007. Net revenues for the second fiscal quarter ended September 30, 2007 were $87.3 million, 3% higher than net revenues of $84.6 million in the prior year comparable period.Net revenues for the quarter would have been 4% higher, and organic sales for the quarter would have been 2% higher than the prior year quarter were it not for the industry-wide voluntary withdrawal of infant cough/cold products in which the Company participated that affected two Little Remedies® products.During the quarter, the Company increased its allowance for estimated returns by $1.1 million and its allowance for obsolescence by $0.8 million to reflect the two withdrawn items. Operating income of $20.6 million was 15% lower than the prior year quarter operating income of $24.1 million.The reduction in operating income is primarily due to the impact of the Little Remedies withdrawal, as well as increased legal expenditures related to arbitration with OraSure Technologies, Inc., a supplier of Compound W Freeze Off®, and four separate legal actions initiated by the Company involving infringements of its intellectual property relative to its The Doctor’s® Night Guard™ products. Net income for the second fiscal quarter of $6.8 million, or $0.14 per share, was below last fiscal year’s second quarter net income of $8.8 million, or $0.18 per share.Excluding the effects of the voluntary Little Remedies withdrawal, net income would have been $8.1 million, or $0.16 per share. First Six Months of Fiscal 2008 Net revenues for the first six months of fiscal 2008 were $165.9 million, an increase of 3% over the prior year comparable period results of $160.5 million.Operating income of $43.7 million was 8% below the comparable period’s results of $47.5 million.Net income of $15.1 million, or $0.30 per share, was 11% below the comparable period’s net income of $17.0 million, or $0.34 per share. Q2 and Six Month Results by Segment Over-the-Counter (OTC) Healthcare Products Net revenues of OTC healthcare products increased 8% to $50.0 million over the comparable period’s results of $46.3 million. Excluding the impact of the acquisition of Wartner® wart remover products in the second quarter of fiscal 2007 and the effects of the increased allowance for returns for the two Little Remedies® products, OTC organic sales increased by 5%.Increases in the segment were led by the successful introduction of new Murine™ Earigate™ and Clear Eyes® eye care products. For the six month period ended September 30, 2007, OTC net revenues were $92.4 million compared to $85.9 million in the prior year comparable period, an increase of 8%. Household Products Net revenues for the household products segment were $31.4 million, even with the prior year comparable quarter.An increase in the Chore Boy® line of household scrubbers offset a decline in sales of Spic and Span® household cleaners.Revenues for Comet®, the segment’s largest brand, were even with the prior year comparable period.The sales increase generated from the successful introduction of Comet® SprayGel Mildew Stain Remover was offset by inventory reductions at one of our key mass merchandisers. For the six month period ended September 30, 2007, net revenues for the household products segment were $61.3 million, even with the prior year comparable period. Personal Care Products Net revenues for the personal care products segment were $5.9 million, 16% lower than the prior year comparable period results of $7.0 million.Cutex® nail polish remover and Denorex® shampoo experienced sales decreases versus the prior year period in line with expectations.Revenues of Prell® shampoo were up slightly for the quarter. For the first six months of fiscal 2008, net revenues were $12.2 million compared to $13.3 million in the prior year comparable period. Free Cash Flow and Debt Repayment Free cash flow is a “non-GAAP” financial measure as that term is defined by the Securities and Exchange Commission in Regulation G.Free cash flow is presented in this news release because management believes that it is a commonly used measure of liquidity, and indicative of cash available for debt repayment and acquisitions.The Company defines “free cash flow” as operating cash flow less capital expenditures. The Company’s free cash flow for the quarter ended September 30, 2007 was $13.0 million, composed of operating cash flow of $13.1 million less capital expenditures of $0.1 million.This compares to free cash flow of $21.3 million generated in the prior year quarter.The decline in free cash flow was driven by the year on year reduction in net income combined with an increase in working capital versus the prior year comparable period. Our continued strong absolute cash flow resulted in a debt pay down of $10.4 million on our term loan during the second fiscal quarter.Total debt has been reduced to $437.1 million at September 30, 2007. Commentary “Our second quarter saw continued progress on the path to sustainable organic growth,” said Mark Pettie, Chairman and CEO.“Were it not for the industry-wide voluntary withdrawal affecting two of our Little Remedies® products, our organic sales would have been 2% above the year ago comparable period, aided by new product innovation in both our OTC and household businesses.In addition, efforts toward cost of goods savings are beginning to take effect and have already helped to shelter us from raw material increases,” he said. Conference Call The Company will host a conference call to review its second quarter and six month results on Thursday, November 8, 2007 at 8:30 am (ET). The toll free number is 1-800-299-7635 within North America and 1-617-786-2901 outside North America. The conference pass code is “prestige”. Telephonic replays will be available for two weeks following the completion of the call and can be accessed at 1-888-286-8010 within North America, and at 1-617-801-6888 outside of North America. The pass code is 72463596. About Prestige Brands Holdings, Inc. Prestige Brands markets and distributes brand name over-the-counter healthcare, personal care and household products sold throughout the United States, Canada and certain international markets. Key brands include Compound W(R) wart treatment, Chloraseptic(R) sore throat relief products, New Skin(R) liquid bandage, Clear Eyes(R) and Murine(R) eye care products, Little Remedies(R) pediatric over-the-counter healthcare products, The Doctor's(R)NightGuard(TM), Cutex(R) nail polish remover, Comet(R) and Spic and Span(R) household cleaners, and other well-recognized brands. Forward Looking Statements Note: This news release contains "forward-looking statements" within the meaning of the federal securities laws and is intended to qualify for the Safe Harbor from liability established by the Private Securities Litigation Reform Act of 1995. "Forward-looking statements" generally can be identified by the use of forward-looking terminology such as "assumptions," "target," "guidance," "outlook," "plans," "projection," "may," "will," "would," "expect," "intend," "estimate," "anticipate," "believe, "potential," or "continue" (or the negative or other derivatives of each of these terms) or similar terminology. The "forward-looking statements" include, without limitation, statements regarding the outlook for Prestige Brands Holdings' market and the demand for its products, earnings per share, future cash flows from operations, future revenues and margin requirement and expansion, the success of new product introductions, growth in costs and expenses, and the impact of acquisitions, divestitures, restructurings and other unusual items, including Prestige Brands Holdings' ability to integrate and obtain the anticipated results and synergies from its acquisitions. These projections and statements are based on management's estimates and assumptions with respect to future events and financial performance and are believed to be reasonable, though are inherently uncertain and difficult to predict. Actual results could differ materially from those projected as a result of certain factors. A discussion of factors that could cause results to vary is included in the Company's Annual Report on Form 10-K and other periodic and other reports filed with the Securities and Exchange Commission. Contact: Dean Siegal 914-524-6819 Prestige Brands Holdings, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30 Six Months Ended September 30 (In thousands, except per share data) 2007 2006 2007 2006 Revenues Net sales $ 86,840 $ 84,033 $ 164,881 $ 159,600 Other revenues 497 518 1,067 874 Total revenues 87,337 84,551 165,948 160,474 Cost of Sales Costs of sales 42,770 41,259 80,092 77,584 Gross profit 44,567 43,292 85,856 82,890 Operating Expenses Advertising and promotion 11,017 9,455 18,803 16,857 General and administrative 10,184 7,259 17,830 13,693 Depreciation 129 219 253 439 Amortization of intangible assets 2,627 2,193 5,254 4,386 Total operating expenses 23,957 19,126 42,140 35,375 Operating income 20,610 24,166 43,716 47,515 Other income (expense) Interest income 173 403 360 588 Interest expense (9,768 ) (10,146 ) (19,642 ) (20,123 ) Total other income (expense) (9,595 ) (9,743 ) (19,282 ) (19,535 ) Income before provision for income taxes 11,015 14,423 24,434 27,980 Provision for income taxes 4,186 5,639 9,285 10,940 Net income $ 6,829 $ 8,784 $ 15,149 $ 17,040 Basic earnings per share $ 0.14 $ 0.18 $ 0.30 $ 0.35 Diluted earnings per share $ 0.14 $ 0.18 $ 0.30 $ 0.34 Weighted average shares outstanding: Basic 49,710 49,451 49,686 49,389 Diluted 50,046 49,994 50,042 49,991 Prestige Brands Holdings, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) Assets September 30, 2007 March 31, 2007 Current assets Cash and cash equivalents $ 8,799 $ 13,758 Accounts receivable 46,512 35,167 Inventories 27,783 30,173 Deferred income tax assets 3,337 2,735 Prepaid expenses and other current assets 3,628 1,935 Total current assets 90,059 83,768 Property and equipment 1,391 1,449 Goodwill 308,915 310,947 Intangible assets 651,903 657,157 Other long-term assets 8,310 10,095 Total Assets $ 1,060,578 $ 1,063,416 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 21,318 $ 19,303 Accrued interest payable 7,556 7,552 Other accrued liabilities 12,771 10,505 Current portion of long-term debt 3,550 3,550 Total current liabilities 45,195 40,910 Long-term debt 433,563 459,800 Other long-term liabilities 2,801 2,801 Deferred income tax liabilities 117,609 114,571 Total Liabilities 599,168 618,082 Stockholders’ Equity Preferred stock - $0.01 par value Authorized – shares Issued and outstanding – None Common stock - $0.01 par value Authorized – shares Issued – shares 501 501 Additional paid-in capital 380,371 379,225 Treasury stock, at cost – 57 shares at September 30, 2007 and 55 shares at March 31, 2007 (44 ) (40 ) Accumulated other comprehensive income 98 313 Retained earnings 80,484 65,335 Total stockholders’ equity 461,410 445,334 Total Liabilities and Stockholders’ Equity $ 1,060,578 $ 1,063,416 Prestige Brands Holdings, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30 (In thousands) 2007 2006 Operating Activities Net income $ 15,149 $ 17,040 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 5,507 4,825 Deferred income taxes 4,622 6,197 Amortization of deferred financing costs 1,561 1,609 Stock-based compensation 1,146 224 Changes in operating assets and liabilities Accounts receivable (11,345 ) 2,595 Inventories 2,390 5,202 Prepaid expenses and other current assets (1,692 ) (1,047 ) Accounts payable 1,884 4,494 Income taxes payable (1,731 ) Accrued liabilities 2,270 3,326 Net cash provided by operating activities 21,492 42,734 Investing Activities Purchases of equipment (194 ) (313 ) Purchase of business (16 ) (31,242 ) Net cash used for investing activities (210 ) (31,555 ) Financing Activities Repayment of long-term debt (26,237 ) (8,865 ) Purchase of common stock for treasury (4 ) (6 ) Net cash used for financing activities (26,241 ) (8,871 ) Increase (decrease) in cash (4,959 ) 2,308 Cash - beginning of period 13,758 8,200 Cash - end of period $ 8,799 $ 10,508 Interest paid $ 18,078 $ 18,306 Income taxes paid $ 5,664 $ 6,287 Prestige Brands Holdings, Inc. Consolidated Segment Operations (Unaudited) Three Months Ended September 30, 2007 Over-the-Counter Household Personal Healthcare Cleaning Care Consolidated Net sales $ 50,003 30,925 $ 5,912 $ 86,840 Other revenues 497 497 Total revenues 50,003 31,422 5,912 87,337 Cost of sales 19,688 19,587 3,495 42,770 Gross profit 30,315 11,835 2,417 44,567 Advertising and promotion 8,154 2,575 288 11,017 Contribution margin $ 22,161 $ 9,260 $ 2,129 33,550 Other operating expenses 12,940 Operating income 20,610 Other (income) expense 9,595 Provision for income taxes 4,186 Net income $ 6,829 Six Months Ended September 30, 2007 Over-the-Counter Household Personal Healthcare Cleaning Care Consolidated Net sales $ 92,429 $ 60,270 $ 12,182 $ 164,881 Other revenues 1,039 28 1,067 Total revenues 92,429 61,309 12,210 165,948 Cost of sales 35,074 37,980 7,038 80,092 Gross profit 57,355 23,329 5,172 85,856 Advertising and promotion 14,035 4,203 565 18,803 Contribution margin $ 43,320 $ 19,126 $ 4,607 67,053 Other operating expenses 23,337 Operating income 43,716 Other (income) expense 19,282 Provision for income taxes 9,285 Net income $ 15,149 Prestige Brands Holdings, Inc. Consolidated Segment Operations (Unaudited) Three Months Ended September 30, 2006 Over-the-Counter Healthcare Household Cleaning Personal Care Consolidated Net sales $ 46,255 $ 30,732 $ 7,046 $ 84,033 Other revenues 518 518 Total revenues 46,255 31,250 7,046 84,551 Cost of sales 18,001 18,941 4,317 41,259 Gross profit 28,254 12,309 2,729 43,292 Advertising and promotion 7,058 2,020 377 9,455 Contribution margin $ 21,196 $ 10,289 $ 2,352 33,837 Other operating expenses 9,671 Operating income 24,166 Other (income) expense 9,743 Provision for income taxes 5,639 Net income $ 8,784 Six Months Ended September 30, 2006 Over-the-Counter Healthcare Household Cleaning Personal Care Consolidated Net sales $ 85,853 $ 60,470 $ 13,277 $ 159,600 Other revenues 874 874 Total revenues 85,853 61,344 13,277 160,474 Cost of sales 32,398 37,095 8,091 77,584 Gross profit 53,455 24,249 5,186 82,890 Advertising and promotion 12,483 3,710 664 16,857 Contribution margin $ 40,972 $ 20,539 $ 4,522 66,033 Other operating expenses 18,518 Operating income 47,515 Other (income) expense 19,535 Provision for income taxes 10,940 Net income $ 17,040
